                                                                    SIGNED.


                                                                    Dated: July 10, 2020

  1

  2                                                              _________________________________
                                                                 Paul Sala, Bankruptcy Judge
  3

  4

  5

  6

  7

  8
                                UNITED STATES BANKRUPTCY COURT
  9
                                         DISTRICT OF ARIZONA
 10

 11   In re:                                           Chapter 13

 12   FERNANDO AND NEYELI PULIDO,                      Case No. 2:20-bk-07377-PS

 13                  Debtors.                          ORDER SETTING HEARING ON
                                                       DEBTORS' MOTION TO EXTEND THE
 14                                                    AUTOMATIC STAY

 15

 16            This matter comes before the Court on the Debtors’ Motion to Extend the Automatic

 17   Stay (the “Motion”). Pursuant to 11 U.S.C. § 362(c)(3)(A), the automatic stay terminates on the

 18   30th day after the filing of the case if the debtors have a previous case dismissed within the

 19   preceding 1-year period. For the Court to extend the automatic stay beyond the 30-day period in

 20   this case, the Debtors must demonstrate, by clear and convincing evidence (e.g., witness

 21   testimony, documents), that the present case was filed in good faith. Accordingly,

 22            IT IS HEREBY ORDERED setting a telephonic hearing to consider the Motion on

 23   July 16, 2020 at 11:30 a.m. per the Court's General Order 20-3 all appearances will be

 24   by phone, the parties are to call 877-402-9757, access code 4376956 a few minutes prior to

 25   the hearing time.

 26            IT IS FURTHER ORDERED that the hearing will be an evidentiary hearing at which

 27   the Debtors shall be prepared to present admissible evidence in support of their Motion.

 28   Debtors’ counsel shall file, three days prior to the hearing date, the Debtors’ declaration and any

     exhibits in support of their motion.
Case 2:20-bk-07377-PS Doc 17 Filed 07/10/20 Entered 07/10/20 15:59:34                       Desc
                              Main Document Page 1 of 2
  1          IT IS FURTHER ORDERED that the Debtors shall provide notice of this Order to all

  2   interested parties, in the most expeditious manner available, and file a certificate of service

  3   thereon.

  4          IT IS FURTHER ORDERED THAT the automatic stay shall remain in effect pending

  5   the Court’s ruling on the Motion.

  6                                 DATED AND SIGNED ABOVE.

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                2
Case 2:20-bk-07377-PS       Doc 17 Filed 07/10/20 Entered 07/10/20 15:59:34             Desc
                             Main Document    Page 2 of 2
